Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the it is not narrative.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the saw blade" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "each tooth" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "each hard material body" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 9 recites, “wherein the joining device is designed to join each hard material body to the tooth back of a relevant tooth.”  It is not clear what makes a tooth relevant?
Claim 14 recites, “that the hard material bodies are ground to their final shape and optionally coated before being joined to the teeth of the saw blade such that a saw blade having fully ground and optionally coated hard material bodies is formed directly after the joining process.”  However, the preamble to claim 14 is a “The saw blade”.   The process of forming the  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawamura et al. (U.S. Patent 3,718,799), herein referred to as Sawmura.
In regards to claim 1, Sawamura discloses a method for joining hard material bodies (e.g. carbide elements H) to teeth of a saw blade (blade teeth of band saw 16; fig. 3), each tooth having a tooth face and a tooth back (per Fig. 3) , and the method comprising the following steps: bringing each tooth of the saw blade into a working region (per Fig. 3, under the electrode 28);  guiding each hard material body (H) toward the tooth located in the working region (along elongated groove 94); advancing a joining device (electrode 28 via ram 80; direction Ya) into the working region (fig. 3);  joining the hard material body to the tooth located in the working region (col. 4, lines 59-80); and withdrawing the joining device (28) out of the working region (“operation of the cylinder 84 is reversed; col. 4, lines 70-75); wherein each hard material body (4) is joined to the tooth back of each tooth (per Fig. 3) .

    PNG
    media_image1.png
    847
    1100
    media_image1.png
    Greyscale


In regards to claim 2, Sawamura discloses that the joining device (28) is a welding device having a welding electrode (“upper electrode” 28), and each hard material body (H) and each tooth are joined to one another by welding (“low voltage current”).  
In regards to claim 3 and 4, Sawamura discloses in that in a step preceding the joining process, at least one welding introduction attachment (semi-circular recesses Ca, Cb, Cc) protruding from a joining surface of the tooth is formed on the tooth back of each tooth of the saw blade (fig. 3), the welding introduction attachment being melted when a welding pulse is introduced (“As the current is passed through the extremely narrow contact area between the cemented carbide element H and the semicircular recess Cb, both the element H and the surface of the recess Cb start to fuse on account of the locally generated heat.” col. 4, lines 63-75).  
In regards to claim 7, Sawamura discloses that guiding each hard material body (H) toward the tooth (teeth of 16; fig. 3) located in the working region (fig. 3) comprises supplying and transferring each hard material body (H) to the joining device (28) by means of a supply device (inclined holder 90).  
In regards to claim 8, Sawamura discloses that supplying and transferring the hard material body (H) to the joining device (28) by means of the supply device (90) comprises gripping each hard material body (4 by means of a robot gripping device (pawl piece 100/ stopper rod 124).  
In regards to claim 9, Sawamura discloses an apparatus, comprising a saw blade feed device (blade feed unit 22) for moving the saw blade in a feed direction (along arrow Fig. 3) such that each tooth of the saw blade (teeth of 16) can be brought into a working region of the apparatus (per Fig. 3), comprising a joining device (electrode 28) which can be advanced into the working region (via ram 80 and cylinder 84) and withdrawn again out of the working region (“operation of the cylinder 84 is reversed; col. 4, lines 70-75), characterized in that wherein the joining device (28) is designed to join each hard material body (H) to the tooth back of a relevant tooth.
In regards to claim 10, Sawamura discloses the apparatus comprises a supply device (inclined holder 90) for supplying and transferring each hard material body (H) to the joining device.
In regards to claim 12, Sawamura discloses a saw blade (16) comprising teeth (teeth of 16) for attachment to hard material bodies, each tooth (tooth of 16) comprising a tooth face and a tooth back, wherein at least one welding introduction attachment (Ca, Cb, Cc) protruding from a joining surface is formed on each tooth back on the teeth (fig. 3).  
In regards to claim 13, Sawamura discloses a saw blade (16), comprising teeth (teeth per fig. 3) and hard material bodies (H) attached to the teeth, each tooth comprising a tooth face and a tooth back, characterized in that wherein the hard material bodies (H) are attached to the tooth backs of the teeth.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kundrat et al. (WO2015/140345), herein referred to as Kundrat (see U.S. Patent 10,661,377) for English Translation
In regards to claim 1 and 9 Kundrat discloses a method for joining hard material bodies (e.g. 4, 115) to teeth of a saw blade (112), each tooth having a tooth face and a tooth back (see Fig. 12) , and the method comprising the following steps: bringing each tooth of the saw blade into a working region (working line WL);  guiding each hard material body (4, 115; fig. 10) toward the tooth located in the working region (via manipulator 120) ; advancing a joining device into the working region (axial direction 38 via blade feed 24) ;  joining the hard material body to the tooth located in the working region (electrodes 18, 19); and withdrawing the joining device out of the working region (“Further, the position of the electrodes (18, 19) can be reversed.” Col. 16, lines 14-15) wherein each hard material body (4, 115) is joined to the tooth back of each tooth (per Fig. 12-14) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kundrat et al. (WO2015/140345), herein referred to as Kundrat (see U.S. Patent 10,661,377) for English Translation, in view of Turfitt (EP1029624).
In regards to claim 5, Kundrat discloses the claimed invention except that each hard material body is ground, in particular to its final shape, in a step preceding the joining process.   Attention is further directed to the Turfitt reference. Turfitt discloses another means of attaching carbide tips to circular or band saw blades. Turfitt discloses that in an alternative embodiment that:
“[0057] Although the present embodiment is not generally applicable to tooth geometries referred to in the industry as "ATB" and Combo" grinds, this deficiency is not thought to be a major disadvantage since the use of ultrahard materials, particularly PCD, is thought to obviate the need for these grinds. However, if it is necessary to produce a "ATB" or "Combo" tooth configuration, this can be accomplished simply by grinding the base of the pocket of the tool body at an angle with respect to the rotating axis of the tool. The teeth would be manufactured to include the proper side angles and then brazed into the modified pocket. The cutting geometry of the tool would be exactly the same as though the teeth were mounted in the customary fashion and then ground into shape.”
Turfitt thereby discloses that it is known to either first modify the carbide tip to the desired dimensions and then braze the tip into the cutting tooth, or alternatively to braze the carbide slug onto the cutting teeth and then grind each tooth in the desired configuration.  Therefore, both pre and post attachment grinding of the carbide tip is known in the art.  It would have been recognized by one of ordinary skill in the art that applying the known technique of forming the carbide tips first before joining them to the saw blade would have yielded predictable results and resulted in not requiring grinding of the tool after the joining of the carbide tip. As there are tradeoffs in the design and manufacturing of how and when to attach the carbide tips to the saw blade, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the manufacturing process that was most beneficial to their application, given that both manners of attachment were known in the art at the time of the invention. 
In regards to claim 6, Jones discloses the hard material body is coated in a further step preceding the joining process (“The aftertreatment device (12) may also be omitted or, as an alternative, be configured differently. In particular, other types of aftertreatments or afterprocessings on the welded band saw blade (2) can be carried out here. This may be, e.g., a coating, a machining or the like” Kundrat col. 16, lines 39-43).   

In regards to claim 11, the modified device of Kundrat discloses a device (120) for holding hard material bodies (4, 115) which are preferably fully ground to their final shape (as modified by Turfitt) and coated “The aftertreatment device (12) may also be omitted or, as an alternative, be configured differently. In particular, other types of aftertreatments or afterprocessings on the welded band saw blade (2) can be carried out here. This may be, e.g., a coating, a machining or the like” Kundrat col. 16, lines 39-43) and presented in an aligned manner “The welding electrode (18) has a schematically shown gripping mouth (126), in which a part to be welded (4, 115) can be picked up from a reservoir or from the feed device (30) and is positioned onto the target surface with a correct orientation; col. 7, lines 55-68” and to which the supply device for supplying and transferring each hard material body has access to the joining device (18).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sawamura et al. (U.S. Patent 3,718,799), herein referred to as Sawmura.
In regards to claim 14, Sawmura does not disclose that the hard material bodies  (H) are ground to their final shape and optionally coated before being joined to the teeth of the saw blade such that a saw blade having fully ground and optionally coated hard material bodies is formed directly after the joining process, and rather discloses that the bodes are ground after the joining process.  However, the claims are directed to a saw and not the process for forming a saw.  Even though the product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As the end result of grounding the carbide elements H before or after the process of welding them to the face of the tooth results in a carbide toothed saw blade with the same structure, there are no distinctive structural characteristics between Sawmura and the claimed invention and it would appear that the Sawmura sawblade is the same as that claimed.   Therefore even if grinding the hard bodies before they were welded to the tooth of the saw blade results is a different structural characterizes of the end product, it would have been prima facie obvious at the time the invention was made to perform the grinding step before the joining step as an alternative means of assembling the parts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724